--------------------------------------------------------------------------------

Exhibit 10.1
[logo1.jpg]

 
September 19, 2016




David Dick
Chief Financial Officer
Aeropostale, Inc. (Debtor-in Possession)
112 W 34th Street
Floor 22
New York, NY 10120-2400



Re:
Development Specialists, Inc. (”DSI”)

Engagement Agreement


Dear Mr. Dick:


Please accept this letter as our firm’s (“DSI’s”) formal written agreement to
provide consulting services to Aeropostale, Inc. and its affiliated Debtors in
Possession (“You” the “Company”), (the “Agreement”) . The Agreement will become
effective upon execution by duly authorized representatives of the respective
parties and bankruptcy court approval.


Section 1 – Scope of Work


DSI’s role will be to provide the following services to the Company:



1.
William A. Brandt, Jr. will serve as Chief Restructuring Officer of the Company
with other DSI personnel to assist Mr. Brandt in carrying out those duties and
responsibilities.




2.
Assist the Company with the transition under the Court-approved agreements
between the Company and the members of the consortium, pursuant to which
substantially all of the Debtors’ business assets were sold, including
management of the Debtors’ rights under and compliance with the applicable
purchase agreement, agency agreement and transition service agreement(s);




3.
Implement the post-closing, pre-confirmation wind-down of the estates, including
reconciliation and resolution of claims and collection of estate assets excluded
from the Court approved purchase;




4.
Monitor and otherwise interface with the agent in connection with the store
closing sales being conducted by Hilco Merchant Services and Gordon Bros;




5.
Oversee the budget process in connection with the Debtors’ use of cash
collateral and payment of estate liabilities



 
[logo2.jpg]
 



--------------------------------------------------------------------------------

Mr. David Dick
September 19, 2016
Page 2





6.
Assist in the further development and implementation of an amended liquidating
Chapter 11 Plan.




7.
Assist with such other matters as may be requested by the Company or the
Company’s outside counsel that fall within DSI’s expertise and that are mutually
agreeable.



DSI will coordinate efforts with FTI Consulting, the Debtors’ current financial
advisors, to both (i) utilize the institutional knowledge FTI personnel have
gained prior to and during the Chapter 11 cases; and (ii) avoid duplication of
efforts between DSI personnel and FTI personnel.


Our ability to adequately perform the Services is dependent upon the Company
timely providing reliable, accurate and complete necessary information. You
acknowledge that we are not responsible for independently verifying the truth,
completeness or accuracy of any information supplied to us by or on behalf of
you.


DSI will report to the Board of Directors and submit its evaluation and analyses
pursuant to this engagement in periodic oral and written reports. Such reports
are intended to and shall constitute privileged and confidential information,
and shall constitute your property. DSI acknowledges that any advice or material
received from counsel to the Company or DSI and any advice and materials
delivered or prepared at the request of counsel constitutes attorney work
product or privileged attorney-client communications.


Section 2 – Rates and Invoicing


William A. Brandt, Jr. will serve as Chief Restructuring Officer (“CRO”) of the
Company. A number of DSI’s personnel have experience in the above matters and
may be engaged in this representation to assist Mr. Brandt in carrying out his
responsibilities and functions as CRO. Although others of our staff may also be
involved, we have listed below certain of the senior DSI personnel (along with
their corresponding billing rates) who would likely constitute the core group
for this matter.


William A. Brandt, Jr.
$100,000/month
Fred C Caruso
$660.00/hour
Patrick J. O’Malley
$595.00/hour
Joseph J. Luzinski
$590.00/hour



Billing rates by category for other staff that may be utilized:
Senior Managing Directors
$575.00 to $590.00/hour
Directors/Managing Directors
$320.00 to $460.00/hour
Associates/Senior Associates
$190.00 to $290.00/hour

 
 
[logo3.jpg]

 

--------------------------------------------------------------------------------

Mr. David Dick
September 19, 2016
Page 3






These rates are adjusted as of January 1st of each year to reflect advancing
experience, capabilities, and seniority of our professionals as well as general
economic factors.


DSI also will be entitled to reimbursement for its reasonable costs and
expenses. Such costs and expenses may include, among others, charges for
messenger services, overnight deliveries, photocopying, travel expenses, long
distance telephone charges, postage and other charges customarily invoiced by
consulting firms. Airfare for domestic flights will be charged at economy/coach
fares; international flights will be charged at the business class fare.


The Company will promptly seek Bankruptcy Court approval of the retention of
William A. Brandt, Jr. and DSI under sections 105(a) and 363(b) of the
Bankruptcy Code, not under section 327 of the Bankruptcy Code. Such retention
will provide that William A. Brandt, Jr. and DSI will be paid monthly in
accordance with the terms of the Bankruptcy Court Order which will require the
submission of periodic Compensation and Staffing Reports but will not require
DSI to submit fee applications pursuant to sections 330 and 331 of the
Bankruptcy Code.


The monthly fee for William A. Brandt, Jr. to serve as Chief Restructuring
Officer will be prorated for the initial invoice period to the extent it is for
less than a full month.


Although we do not predict or warrant the outcome of any particular matters or
issue, and our fees are not dependent upon such outcomes, we will perform our
services with reasonable care and in a diligent and competent manner.


Section 3 – Termination


Either the Company or DSI may terminate this agreement for any reason with five
business days’ written notice; provided however, the Company shall be obligated
to pay and/or reimburse DSI all fees and expenses accrued under this Agreement
as of the effective date of the termination.


Section 4 – Relationship of the Parties, Confidentiality


DSI will provide consulting services to and for the Company, with select members
of DSI, as noted above, assigned to specific roles for the benefit of the
Company. These members will remain as DSI employees during the pendency of this
case. Specifically, the parties intend that an independent contractor
relationship will be created by this Agreement. Employees of DSI are not to be
considered employees of the Company and are not entitled to any of the benefits
that the Company provides for the Company’s employees, unless written
modification is made to this engagement agreement. DSI acknowledges and agrees
that the Company may continue to retain FTI Consulting, Inc. from and after the
date hereof at the sole discretion of the Board of Directors.
 
 
[logo3.jpg]



--------------------------------------------------------------------------------

Mr. David Dick
September 19, 2016
Page 4






The Company acknowledges that all advice (written or oral) given by DSI to the
Company in connection with DSI’s engagement is intended solely for the benefit
and use of the Company (limited to its management and Board of Directors) in
considering the transaction or subject matter to which it relates, and that no
third party is entitled to rely on any such advice or communication. DSI will in
no way be deemed to be providing services for any person not an express party to
this letter agreement.


DSI agrees that all information not publicly available that is received by DSI
from the Company in connection with this engagement or that is developed during
this engagement, will be treated as confidential and will not be disclosed by
DSI, except as required by Court order, or other legal process, or as may be
authorized by the Company. DSI shall not be required to defend against any
action to obtain an order requiring disclosure of such information, but shall
instead give prompt notice of any such action to the Company, so that You may
seek appropriate remedies, including a protective order. The Company shall
reimburse DSI for all costs and fees (including reasonable attorney’s fees and
internal time devoted by DSI employees) incurred by DSI, whether during the
pendency of this engagement or thereafter, relating to responding to (whether by
objecting to or complying with) any subpoenas or requests for production of
information or documents.


Section 5 – Indemnity, Limitation of Liability


To the fullest extent permitted under applicable law, the Company, shall
indemnify, hold harmless and defend DSI, and each and every one of the personnel
employed by DSI who works on this particular project, as well as DSI officers,
directors, employees and agents (the “DSI Parties”) from and against any and all
claims, liability, loss, cost, damage or expense (including reasonable
attorney’s fees) asserted against it or any of its individual personnel, or
incurred by DSI or its personnel, including addressing or responding to a
subpoena or court order, arising out of or in connection with this Agreement, or
performance under this Agreement, except where it is determined in a final
judgment by a court of competent jurisdiction (not subject to further appeal)
that such liability claim, loss, costs, damage or expense is the direct result
of the willful misconduct, dishonesty, fraudulent act or omission, or gross
negligence of any DSI personnel. Such indemnity shall survive the expiration or
termination by either party of this engagement.


The DSI Parties shall not be liable to the Company, or any party asserting
claims on behalf of the Company, except for direct damages found in a final
determination (not subject to further appeal) by a court of competent
jurisdiction to be the direct result of the bad faith, self-dealing or
intentional misconduct of DSI. The DSI Parties aggregate liability, whether in
tort, contract, or otherwise, is limited to the amount of fees paid to DSI for
services on this engagement (the “Liability Cap”). The Liability Cap is the
total limit of the DSI Parties aggregate liability for any and all claims or
demands by anyone pursuant to this Agreement, including liability to the
Company, to any other parties hereto, and to any others making claims relating
to the work performed by DSI pursuant to this engagement letter.
 
 
[logo3.jpg]

--------------------------------------------------------------------------------

Mr. David Dick
September 19, 2016
Page 5






William A. Brandt, Jr. as Chief Restructuring Officer, shall be entitled to all
indemnification and applicable insurance coverage available to any Officers of
the Company and the Company shall take all reasonable steps to promptly
implement the intent of this provision.


Notwithstanding anything in this Section 5 to the contrary, during the pendency
of the Company’s chapter 11 cases:


(i) all requests by any DSI Party for the payment of indemnification,
contribution or otherwise as set forth in this Engagement Letter shall be made
by means of an application to the Court and shall be subject to review by the
Court to ensure that payment of such indemnity conforms to the terms of this
Engagement Letter and is reasonable under the circumstances of the litigation or
settlement in respect of which indemnity is sought; provided that that in no
event shall any DSI Party be indemnified in the case of its own gross negligence
or willful misconduct; and


(ii) in the event a DSI Party seeks reimbursement from the Company for
attorneys’ fees and expenses in connection with the payment of an indemnity
claim pursuant to this Engagement Letter, the invoices and supporting time
records from such attorneys shall be included in such DSI Party’s own
applications, both interim and final, and such invoices and time records shall
be subject to the United States Trustee’s Fee Guidelines and the approval of the
Court pursuant to sections 330 and 331 of the Bankruptcy Code without regard to
whether such attorneys have been retained under section 327 of the Bankruptcy
Code and without regard to whether such attorneys’ services satisfy section
330(a)(3)(C) of the Bankruptcy Code.


Section 6 – Conflicts


By executing this Agreement , the Company specifically waives any objection, or
standing to object, to the retention, in matters unrelated to the Company, of
DSI by banks or other institutional lenders or debt holders, who are or whose
affiliates are lenders to the Company, or bank groups which include banks who
are or whose affiliates are lenders to the Company.


Section 7 – No Audit


The Company acknowledges that it is hiring DSI to assist and advise the Company
in business planning and operations. DSI’s engagement shall not constitute an
audit, review or compilation, or any other type of financial statement reporting
engagement that is subject to the rules of AICPA or other such state and
national professional bodies. It is beyond the scope of our services to identify
deficiencies in record keeping practices or procedures, errors or irregularities
in financial statements or the Company’s books and records.
 
 
[logo3.jpg]

--------------------------------------------------------------------------------

Mr. David Dick
September 19, 2016
Page 6






Section 8 – Non-Solicitation


The Company agrees not to solicit, recruit or hire any employees or agents of
DSI for a period of two years subsequent to the completion and/or termination of
this Agreement.


Section 9 –[image0.jpg]Retention of Information provided by the Company to DSI


Regarding all documents and other materials provided by the Company to DSI,
including all copies thereof, (the “Company Documents”), upon termination or
expiration of the Agreement, DSI shall, at its election, either 1) return such
documents to the Company 2) destroy such documents upon three days written
notice to the Company or 3) treat such documents and other materials in
accordance with DSI’s then existing document retention policy. Should DSI elect
either alternatives 1 or 2 above, DSI may retain copies of those Company
Documents that it deems necessary to address potential post-termination issues,
subject to complying with any confidentiality provisions in effect at the time
of termination of the Agreement.


Section 10 – Survival


The provisions of this agreement relating to indemnification, limitation of
liability, the non-solicitation or hiring of DSI employees, and all other
provisions necessary to the enforcement of the intent of this agreement will
survive the termination or expiration of this Agreement.


Section 11 – Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.


Section 12 – Entire Agreement, Amendment


This Agreement letter contains the entire understanding of the parties relating
to the subject matter of this engagement letter and supersedes and is intended
to nullify any other agreements, understandings or representations relating to
the subject of this engagement letter. This engagement letter may not be amended
or modified except in a writing signed by the parties.
If you are in agreement with the terms and conditions of this engagement letter,
I would ask that you indicate your acceptance of the above terms of our
engagement by signing an original copy of this engagement letter on the
signature lines below.




Very truly yours,
 
_________________________
 
 
 
[logo3.jpg]




--------------------------------------------------------------------------------

Mr. David Dick
September 19, 2016
Page 7






Very truly yours,


/s/ William A. Brandt, Jr.
 
William A. Brandt, Jr.
 







AGREED AND ACKNOWLEDGED
Aeropostale, Inc (Debtor-in-Possession)


By:
 [signature.jpg]  
Date:
9/20/2016
 



 
 
 
[logo3.jpg]

--------------------------------------------------------------------------------